PER CURIAM.
The evidence, and especially the receipts for money signed by the appellant, justified his conviction for receiving a larger compensation for prosecuting a pension claim than was allowed by law. The motion in arrest of judgment made the day after sentence was pronounced and based on the insufficiency of the descriptive allegations of the indictment was properly overruled. The objection, particularly after conviction and sentence, is technical. The record makes it plain that he well knew what he was charged with. A new trial is not authorized.
Judgment affirmed.